Case 2:20-cv-03779-RGK-GJS Document 5 Filed 05/05/20 Page 1 of 1 Page ID #:24


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     JAMAL R. MOSLEY,                        Case No. 2:20-cv-03779-RGK (GJS)
12                  Petitioner
13            v.                               JUDGMENT
14     JEFF LYNCH,
15                  Respondent.
16
17
18      Pursuant to the Court’s Order: Summarily Dismissing Petition; and Denying a
19   Certificate of Appealability,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed without
22   prejudice.
23
24   DATE: May 5, 2020                   __________________________________
                                         R. GARY KLAUSNER
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
